Peck, JV
delivered the opinion of the court:
The petitioners claim for the hire of a steamboat, and the court find the facts to be—
That on the 25th day of April, 1861, Melanethon Freeman, Henry *274O. Freeman and John H. Suckley were co-partners in trade, doing business in the city of New York, under the firm and style of M. M. Freeman & Co.
That on said' 25th day of April the said firm contracted in writing with the United States for the hire of. the steamboat Cataline, for a term of not less than three months, at $10,000 per month, payable monthly — the boat to be run at the owners’ expense, and be purchasable by the government. All risks usually covered by marine and fire policies to be borne by the owners; all other risks by the government. In case of loss by any of the latter risks, $50,000 to be paid for the boat, and all injuries in proportion ; the term of letting and hire to commence at 12 o’clock noon on the 25th of April, 1861, and to terminate at the same hour she may be released to the owners in New York; all time lost by damage to the boat by the elements, bursting of boilers, breaking of machinery, or collision at sea or in port, to be deducted; the boat to be kept in perfect running order by the lessors all the time she is in the service of the government; payments for her services by the government to be made' upon the certificate of an officer of the army, or the affidavit of the master of the boat, explicit as to the fact of the boat having been kept in perfect running order.
Under the contract the Cataline entered into the service of the United States, and. was retained and employed by them until the 2d day of July, 1861, when she was burned.
On or about the 18th of June, 1861, the United States paid to the said lessors $10,000 as and for the hire of the boat for one month, from the 25th day of April, the date of said contract, until the 25th day of May, 1861. And the petitioners now claim, as the hire of the boat under the contract for the residue of the time for which she was in the service of the United States, $12,666 64.
After the burning of said vessel the lessors demanded said sum of the United States, and presented the documents set forth in the petition; but no payment thereof was or has been made.
At the time the claim therefor arose, Charles A. Stetson owned nine-tenlhs of said claim, and the firm of M. M. Freeman & Co. owned one-tenth. Afterwards, and on or about the 31st day of December, the said firm of M. M. Freeman & Co. was dissolved,, and a new co-partnership was formed by Melanctkon M. Freeman and Henry O. Freeman, under the name and style of M. M. Freeman & Co.; and on the 31st day of December, 1862, the said John H. Suckley assigned all his interest in said claim to the said new firm of M. M. Freeman *275& Co.; and on the 4th day of December, 1863, the said Charles A. Stetson also assigned all his interest in said claim to said new firm of M. M. Freeman & Co.
After this suit was commenced the said Melanethon M. Freeman, died, and by his will, duly proved the 26th of March, 1866, appointed said Henry 0. Freeman his executor, and the suit is now prosecuted by Henry 0. Freeman and John H. Suckley, surviving members of the original firm of M. M. Freeman & Co., and by Charles A. Stetson, petitioners, for the benefit of the said firm of M. M. Freeman & Co., to whom the claim was assigned as above stated.
The contract was made by the duly authorized agent of the United • States; it has been affirmed by the payment upon it of ‡10,000 for one month’s service, and the evidence shows it was fulfilled on the part of the lessors until the destruction of the boat, on July 2,1861.
On the facts stated we find the plaintiff is entitled to the contract price from the 25th of May until the 2d of July, 1861, amounting to the sum of $12,666 64, for which judgment is to be rendered for the petitioners.